Dear Mr. Roberson:
This office is in receipt of your request for an opinion of the Attorney General in regard to storage of records for a registrar of voters office. You indicate your office is considering storage on either CD Rom or laser disc having found microfiche to be cumbersome and limited to only one user at one particular type of machine. However, you question if R.S. 18:152A(2) prohibits the use of this means of electronic data storage.
R.S. 18:152(A) sets forth in paragraph (1) that certain designated records be kept by the registrar as permanent records. Paragraph (D) mandates the registrar in each parish keep a cancellation file in which he shall place the original application for registration of each person whose registration is cancelled. Paragraph (A)(2) provides as follows:
       Notwithstanding the provisions of Paragraph (1) of this subsection or any other law to the contrary, when an original application for registration and any documentation relative to such has remained in the registrar's cancellation file as provided in Subsection D for a period of 4 years, the application may be microfilmed or microfiched and such microfilm or microfiche shall be considered the permanent record.
Thus, the requirement of microfilm or microfiche is relative only to the registrar's cancellation file and will constitute the permanent record.
We note in R.S. 44:30 all persons in custody or control of any public records of the state or any of its subdivisions is permitted to utilize "any appropriate form of the microphotographic process, or any electronic digitizing process capable of reproducing an unalterable image of theoriginal source document for the recordation, filing and preservation of all existing public records, forms and documents or records, forms and documents hereafter accumulated which pertain to their functions and operations in order to maintain efficient and economical records management programs and to conserve storage space, provided that the use of such microphotographic or electronic digitizing process are nototherwise prohibited by law and that all microforms produced comply with the standardsestablished by the division of archives, records management, and history of the Department of State". (Emphasis added)
We find the provision in question was included in the amendment of the statute by Act 418 or 1993, and Act 10 of the Third Session of 1994. This leads us to conclude if the legislature had not intended to restrict the reproduction to microfilm or microfiche it could have extended the method of reproduction by these amendments.
Moreover, if you are concerned about storage other than the cancellation file, we question if placing these documents on CD Rom or laser disc would meet the requirement of R.S. 44:39 that the reproduction be "an unalterable image of the original", or comes within the requirement of the statute that all microforms produced "comply with standards established by the division of archives" in order to be deemed to be an original itself. For information in this regard you should contact the State Archives.
However, insofar as storage of the cancellation file after four years, we must conclude all methods are prohibited except microfilm or microfiche to constitute a permanent record, and for other document storage you must follow the standards of the division of archives.
We hope this sufficiently answers your question, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                                     RICHARD P. IEYOUB Attorney General
                                  By: ________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR